Exhibit 10.2
AGREEMENT TO AMEND 12.5% MARCH EXCHANGE SECURED CONVERTIBLE
NOTES DUE JULY 1, 2011
     THIS AGREEMENT TO AMEND 12.5% MARCH EXCHANGE SECURED CONVERTIBLE NOTES DUE
JULY 1, 2011, dated May 14, 2009 (this “Agreement”), is entered into by BMP
Sunstone Corporation, a Delaware corporation (the “Company”), and the other
signatories hereto (collectively, the “Applicable Noteholders”). Unless
otherwise defined herein, capitalized terms shall have the meanings assigned to
such terms in the Original Notes (as defined below).
     WHEREAS, the Company issued $1,000,000 in principal amount of 12.5% March
Exchange Secured Notes due July 1, 2011 on March 13, 2009 (the “Original
Notes”); and
     WHEREAS, the parties hereto desire to amend certain provisions of the
Original Notes relating to the conversion price and covenants of the Company set
forth therein; and
     WHEREAS, the Applicable Noteholders hereto constitute a Majority in
Interest, which, pursuant to Section 11(g) of the Original Notes, and together
with the Company, constitutes all of the parties required to approve this
Agreement.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1. Section 8(a)(i) of the Original Notes that reads:
“(i) Subject to Section 8(a)(ii), at any time after May 15, 2009, the Holder
shall have the option to convert, as a whole or in part, up to the entire amount
outstanding under this Note (including the accrued but unpaid interest) (the
“Conversion Amount”) into fully paid and nonassessable shares of common stock,
par value $0.001 per share, of the Company (the “Common Shares”) from time to
time at a conversion price (the “Conversion Price”), subject to adjustments as
set forth in Section 9, equal to $3.00; provided that, if the Company issues
Common Shares in one or more offerings to investors (other than any offerings
following the closing of a Qualified Offering) on or prior to December 31, 2009
(any such issuance, an “Offering”), the Conversion Price shall equal, at the
time of any conversion of the Note, the lesser of (i) $3.00, (ii) 115% of the
lowest price per Common Share (after deducting the value, as determined by the
Company, of any warrants or other securities issued in such Offering) for which
the Company sells Common Shares in any Offering or (iii) 115% of the VWAP (as
defined below) for the period from and including October 15, 2009 through and
including December 15, 2009, provided that, notwithstanding anything to the
contrary, the Conversion Price shall not be less than $2.00. “VWAP” means the
volume weighted average price (the aggregate sales price of all trades of Common
Shares during

 



--------------------------------------------------------------------------------



 



each Trading Day divided by the total number of shares of Common Shares traded
during such Trading Day) of the Common Shares during any Trading Day as reported
by Bloomberg, L.P. using the AQR function. “Trading Day” means any day other
than a Saturday or a Sunday on which the Principal Market is open for trading in
equity securities. “Principal Market” means the NASDAQ Capital Market, the
NASDAQ Global Select Market, the NASDAQ Global Market, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Shares.”
is amended and restated in its entirety as follows:
“(i) Subject to Section 8(a)(ii), at any time after May 15, 2009, the Holder
shall have the option to convert, as a whole or in part, up to the entire amount
outstanding under this Note (including the accrued but unpaid interest) (the
“Conversion Amount”) into fully paid and nonassessable shares of common stock,
par value $0.001 per share, of the Company (the “Common Shares”) from time to
time at a conversion price (the “Conversion Price”), subject to adjustments as
set forth in Section 9, equal to $3.00.”
2. The following is inserted as a new Section 3(e) immediately following
Section 3(d) of the Original Notes:
“(e) The Company shall not issue equity, convertible debt or any securities
convertible or exercisable into equity at an amount equal to or less than $2.75
per Common Share (with such $2.75 amount to include the fair value of any
option, warrant or similar right offered by the Company and to be adjusted in
the manner identical to the adjustment of the Conversion Price as provided in
Section 9) until December 31, 2009.”
3. Effective Date. This Agreement and the amendments to the Original Notes
contained herein are deemed effective as of the date of issuance of the Original
Notes.
4. Binding Effect. This Agreement shall amend and is incorporated into and made
part of the Original Notes. To the extent any term or provision of this
Agreement may be deemed expressly inconsistent with any term or provision in the
Original Notes, the terms and provisions of this Agreement shall control. Except
as expressly amended by this Agreement, all of the terms, conditions and
provisions of the Original Notes are hereby ratified and continue unchanged and
remain in full force and effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
5. Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN

 



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT IN THE UNITED
STATES FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
6. Execution in Counterparts. This Agreement may be executed in counterparts
(delivery of which may occur by facsimile or as pdf or similar attachment to an
electronic communication) which, when taken together, shall constitute a
complete, fully-executed instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE
     IN WITNESS WHEREOF, the undersigned has caused this Agreement to Amend
12.5% March Cash Secured Convertible Note due July 1, 2011 to be duly executed
on the day and year first above written.

                  BMP SUNSTONE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
Fred Powell    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE
     IN WITNESS WHEREOF, the undersigned has caused this Agreement to Amend
12.5% March Cash Secured Convertible Note due July 1, 2011 to be duly executed
on the day and year first above written.

         
 
  JMG CAPITAL PARTNERS, LP    
 
       
 
 
 
By:    
 
  Title:    
 
       
 
  JMG TRITON OFFSHORE FUND, LTD.    
 
       
 
 
 
By:    
 
  Title:    

 